General Elec. Capital Bus. Asset Funding Corp. of Conn. v Kazi Family LLC (2015 NY Slip Op 02047)





General Elec. Capital Bus. Asset Funding Corp. of Conn. v Kazi Family LLC


2015 NY Slip Op 02047


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Mazzarelli, J.P., Sweeny, Renwick, Feinman, Kapnick, JJ.


14239 600785/10

[*1] General Electric Capital Business Asset Funding Corporation of Connecticut, et al., Plaintiffs-Respondents,
vKazi Family LLC, et al., Defendants, Zubair Kazi, Defendant-Appellant.


Richard A. Kraslow, P.C., Melville (Richard A. Kraslow of counsel), for appellant.
Reed Smith LLP, New York (Christopher A. Lynch of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered October 11, 2013, which denied defendant Zubair Kazi's (defendant) motion for, among other things, an evidentiary hearing to determine whether payments made by and/or on behalf of defendant and/or certain debtors were applied by plaintiffs to satisfy a judgment against defendant and to determine the amount of any overpayment of the judgment, unanimously affirmed, with costs.
The motion court properly denied defendant's motion to the extent he sought a hearing regarding his alleged overpayment of a judgment against him. Defendant has not provided competent evidence to support his conclusory allegation that he overpaid the judgment (see Susi Contr. Co. v Hartford Acc. & Indem. Co. , 172 AD2d 255, 256 [1st Dept 1991], appeal dismissed  and lv denied  78 NY2d 984 [1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK